Order entered February 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-00835-CV

                          MARK POWELL YABLON, Appellant

                                             V.

                         MARY ELIZABETH YABLON, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-51636-2009

                                         ORDER
       The Court has before it appellee’s January 7, 2013 motion to dismiss and appellant’s

February 4, 2013 response to that motion. The Court DENIES the motion at this time.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE